Petition for Writ of Mandamus Denied and Memorandum Opinion filed
January 8, 2013.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-12-00935-CV



 IN RE LINDA HERNANDEZ, JOSE HERNANDEZ, JAVIER VASQUEZ,
 CLAUDIA GIL, RAUL VASQUEZ AND VIRGINIA VASQUEZ, Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              212th District Court
                           Galveston County, Texas
                       Trial Court Cause No. 09CV0348

                    MEMORANDUM OPINION

      On October 10, 2012, relators Linda Hernandez, Jose Hernandez, Javier
Vasquez, Claudia Gil, Raul Vasquez, and Virginia Vasquez filed a petition for writ
of mandamus in this Court. See Tex. Gov’t Code Ann. §22.221; see also Tex. R.
App. P. 52. In the petition, relators ask this court to compel the Honorable Susan
Criss, presiding judge of the 212th District Court of Galveston County, to vacate
her April 20, 2012 order denying relators’ motion to compel, and her December
12, 2011 order sustaining David Salyer’s objections to relators’ requests for
production.

      Relators have not established entitlement to the extraordinary relief of a writ
of mandamus. Accordingly, we deny relators’ petition for writ of mandamus.

                                             PER CURIAM



Panel consists of Justices Frost, Jamison, and McCally.




                                         2